Exhibit 99.1 LaserCard Corporation Reports Financial Results for FY08 Second Quarter Mountain View, Calif. – Oct. 18, 2007– LaserCard Corporation (NASDAQ:LCRD), aleading supplier of secure ID credentials used in biometric identification, today announced the financial results for its fiscal 2008 second quarter ended September 30, 2007. Revenues for the second quarter of fiscal 2008 were $10.7 million, compared with $7.9 million in the prior quarter and $6.3 million in the same quarter a year ago.The net loss for the second quarter of fiscal 2008 was $498,000, or ($0.04) per diluted share, compared with a net loss of $2.4 million or ($0.20) per diluted share in the prior quarter, and a net loss of $2.7 million or $(0.23) per diluted share, in the same quarter a year ago. LaserCard® optical memory card revenues for the quarter were $6.7 million compared with $4.6 million in the first quarter of fiscal 2008.Revenues from specialty cards and printers totaled $3.3 million for the current quarter, up from $2.9 million recorded in the previous quarter. Cash LaserCard Corporation’s cash, cash equivalents, and short-term investments were $18.5 million at September 30, 2007, an increase of about $900,000 in the quarter.Cash, cash equivalents, and short-term investments were $20.5 million at March 31, 2007. “We are pleased with LaserCard’s improved performance in the second quarter, specifically our revenue growth, operating performance and strong cash balance,” said Richard Haddock, Chief Executive Officer. “We are especially pleased with our successful execution on secure ID programs in the Middle East and India,” continued Haddock. “The Middle East project, which is now issuing national ID cards from 37 distributed sites and is acceptance-testing a new centralized issuance system, contributed significant revenue to the quarter. We expect a total of $4 million in revenues from this program over the remainder of fiscal 2008.In India, we saw an acceleration of orders for Optical/Smart cards used in three statewide vehicle registration programs during the fiscalsecond quarter. “We are also excited by the ongoing project to upgrade the U.S. Green Card design, now ten years old, to maintain its preeminent position as a world leading ID card,” said Haddock. “While the transition to a new card design may have a negative short-term impact on our performance as the current strategic card inventory is depleted, we believe it will be followed by increases in orders as the strategic inventory is rebuilt with cards of the new design, which could occur as late as the first part of next fiscal year. “The Department of Homeland Security plans for new personalization systems to replace the original systems installed in 1997, providing increased capacity for the issuance of optical memory cards,” said Haddock. “We see a strong future for optical cards with the U.S. government. “Agreements reached on September 20 between Italy’s national and provincial governments have given the green light for the citizen’s ID card project to move forward. We expect the Italian government to issue an international tender for a large quantity of data capture enrollment systems in the current quarter, which will enable significant increases in card issuance rates,” said Haddock. Earnings Results Conference Call LaserCard will hold a conference call to discuss the company's fiscal 2008 second quarter results today, October 18, 2007, at approximately 2:00 p.m. Pacific Time / 5:00 p.m. Eastern Time.For access to the conference call, please call 210-234-0001 by 1:50 p.m. Pacific Time.A taped replay of the call will be available for one week.To access the replay, please call 203-369-3605.You will need to reference the passcode “LaserCard” and the conference leader “Richard Haddock.”To listen to the call via the Internet, please log on to: www.lasercard.com or www.vcall.com.The Internet Webcast will be archived for one year. About LaserCard Corporation LaserCard Corporation,a leader in secure ID solutions, manufactures and markets LaserCard® optical memory cards, LaserPASS™ Optical/RFID cards and chip-ready Optical/Smart™ cards, all featuring Optical IDLock™ technology, and other advanced-technology secure identification cards. The Company’s secure ID cards are used in countries around the world, including the United States, Canada, Italy, India and the Middle East for demanding requirements such as border security, immigration and national identification.In addition, the Company provides optical card read/write drives, optical card system software, card-related ID subsystems and card issuance enabling services.The Company operates a wholly-owned German subsidiary, Challenge Card Design Plastikkarten GmbH, which manufactures specialty cards, and markets cards, system solutions, and card personalization printers under the CCD and Cards & More brands. Forward Looking Statement Disclaimer All statements contained in this press release that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and are not historical facts or guarantees of future performance or events.Rather, they are based on current expectations, estimates, beliefs, assumptions, and goals and objectives and are subject to uncertainties that are difficult to predict.As a result, our actual results may differ materially from the statements made.Often such statements can be identified by their use of words such as may, will, intends, plans, believes, anticipates, visualizes, expects, and estimates.Examples of forward-looking statements in this release include that the Italian government issue an international tender for a large quantity of data capture enrollment systems in the current quarter, that we will record approximately $4 million in revenue on Middle Eastern orders during the balance of fiscal 2008, that we see a strong future for optical cards for the U.S. DHS, including for the Green Card once a new in-process design is implemented and the strategic inventoryof the old design is depleted and a strategic inventory of the new design is built up which could occur as late as the start of the next fiscal year. These forward-looking statements are based upon our assumptions about and assessment of the future, which may or may not prove true, and involve a number of risks and uncertainties including, but not limited to whether the Italian government will complete the steps to move the citizen ID card program forward into the full implementation phase and install the requisite infrastructure to begin issuing cards on a widespread basis, whether the Middle Eastern country will attempt to reschedule or cancel its order, and whether the re-design of the Green Card is adopted as well as the risk factors detailed in the Company's Form 8-K, 10-K, and 10-Q filings with the Securities and Exchange Commission.Due to these and other risks, future actual results could differ materially from the Company’s expectations. These forward-looking statements speak only as to the date of this release, and, except as required by law, the Company undertakes no obligation to publicly release updates or revisions to these statements whether as a result of new information, future events, or otherwise. LASERCARD CORPORATION AND SUBSIDIARIES SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) Three Months Ended Six Months Ended September 30 September 30 2007 2006 2007 2006 Revenues $ 10,739 $ 6,294 $ 18,594 $ 16,848 Cost of sales (includes $72 and $138 stock-based compensation in the three and six month periods ended September 30, 2007 and $81 and $168 in the three and six month periods ended September 30, 2006, respectively) 7,550 5,466 13,744 11,855 Gross profit 3,189 828 4,850 4,993 Operating expenses: Selling, general, and administrative expenses (includes $340 and $651stock-based compensation in the three and six month periods ended September 30, 2007 and $231 and $471 in the three and six month periods ended September 30, 2006, respectively) 3,281 2,998 6,770 6,418 Research and development expenses (includes $61 and $121 stock-based compensation in the three and six month periods ended September 30, 2007 and $102 and $208 in the three and six month periods ended September 30, 2006, respectively) 704 800 1,492 1,545 Total operating expenses 3,985 3,798 8,262 7,963 Operating loss (796 ) (2,970 ) (3,412 ) (2,970 ) Other income, net 189 233 430 439 Loss before income taxes (607 ) (2,737 ) (2,982 ) (2,531 ) Income tax expense (benefit) (109 ) (65 ) (125 ) (71 ) Net loss $ (498 ) $ (2,672 ) $ (2,857 ) $ (2,460 ) Net loss per share: Basic $ (0.40 ) $ (0.23 ) (0.24 ) $ (0.21 ) Diluted $ (0.40 ) $ (0.23 ) (0.24 ) $ (0.21 ) Weighted-average shares of common stock used in computing net loss per share: Basic 11,899 11,816 11,883 11,792 Diluted 11,899 11,816 11,883 11,792 LASERCARD CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands ) September 30, March 31, 2007 2007* ASSETS Current assets: Cash and cash equivalents $ 3,022 $ 3,026 Short-term investments 15,500 17,500 Accounts receivable, net of allowance 3,907 3,489 Inventories, net of reserve 11,824 11,462 Deferred contract costs 327 233 Prepaid and other current assets 1,047 1,594 Total current assets 35,627 37,304 Property and equipment, net 12,393 12,988 Deferred long-term contract costs 611 721 Equipment held for resale 6,502 6,340 Patents and other intangibles, net 390 411 Notes receivable 240 227 Other non-current assets 109 109 Total assets $ 55,872 $ 58,100 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Capital lease obligation $ 27 $ - Accounts payable 2,320 2,284 Accrued liabilities 2,442 2,989 Deferred income tax liability 283 388 Advance payments from customers 1,124 1,838 Deferred revenue 1,253 1,584 Total current liabilities 7,449 9,083 Capital lease obligation, net of current portion 81 - Advance payments from customers 23,554 23,554 Deferred revenue 2,462 2,000 Long-term deferred rent 1,017 864 Total liabilities 34,563 35,501 Stockholders' equity: Common stock 119 119 Additional paid-in capital 62,546 61,068 Accumulated deficit (41,517 ) (38,722 ) Accumulated other comprehensive income (loss) 161 134 Total stockholders' equity 21,309 22,599 Total liabilities and stockholders’ equity $ 55,872 $ 58,100 *Amounts derived from audited financial statements at the date indicated.
